Citation Nr: 0529919	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for neurological 
residuals of a fracture of the right (major) wrist (right 
wrist disability), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from December 1966 to May 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for a right wrist disability.

Service connection for a right wrist disability is in effect 
from an April 1969 rating decision.  During the pendency of 
this appeal, by an October 1997 rating decision, the RO 
increased the rating to 10 percent for the veteran's right 
wrist disability and assigned an effective date of September 
20, 1995, for that increase.  Because the increase in the 
evaluation of the veteran's right wrist disability does not 
represent the maximum rating available for this disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993); see also Norris v. West, 12 Vet. App. 413, 
420 (1999).

A video conference hearing was held in November 1999, before 
the Veterans Law Judge signing this document.  A transcript 
of the hearing testimony has been associated with the claims 
file.

The Board remanded the case in June 2000, May 2003, and 
November 2003 for additional development.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's service-connected right wrist disability is 
primarily characterized by complaints of pain, cramping, and 
swelling, which is productive of no more than mild 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
right wrist disability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Codes 8516, 8617, 8716 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in March 1996, before the VCAA existed.  And in 
Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the appellant receives or since 
has received content-complying VCAA notice such that he is 
not prejudiced.  Id. at 120.  And this already has occurred 
in this particular instance.  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

The March 1996 RO rating decision was issued before the 
implementation of the VCAA.  Since the enactment of the VCAA 
in November 2000, the RO has sent the veteran a VCAA letter 
in March 2004, giving him an opportunity to identify and/or 
submit additional supporting evidence in response.  The VCAA 
letter explained the type of evidence that needed to be 
submitted for him to prevail on this claim, what evidence he 
should submit, and what evidence the RO would obtain for him.  
He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  In a February 2003 
statement, the veteran stated that he had no further evidence 
or argument to present.  Consequently, he already has 
received the requisite VCAA notice, so any defect with 
respect to the timing of it was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the veteran submitted, these pertinent VA 
and private medical records.  The RO had the veteran examined 
multiple times and obtained opinions regarding the severity 
of his service-connected disability.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Governing Laws, Regulations and Legal Analysis

Historically, it is noted that the veteran experienced 
swelling, tenderness and limited motion after he injured his 
right wrist during service in May 1967.  Service connection 
for a right wrist disability was granted in an April 1969 
rating decision.  

A VA joints examination was conducted in March 1997.  The 
veteran complained of right wrist pain and numbness since 
separation from service, especially when using tools and 
holding eating utensils.  The examiner noted that the veteran 
had an old boxer's fracture of the right hand from a 1963 
high school injury.  The examiner noted that a January 1997 
X-ray study of the right wrist was interpreted as normal.  
The examiner also noted that the veteran had clinical signs 
and symptoms of traumatic arthritis of the right wrist and 
hand.  A July 1999 VA orthopedic consultation also diagnosed 
traumatic arthritis of the right wrist.  

The veteran underwent nerve conduction and electromyography 
(EMG) evaluations in January 2000.  The diagnostic impression 
reflected that the studies demonstrated multiple 
abnormalities.  It was noted that there were changes 
consistent with but not diagnostic of right carpal tunnel 
syndrome.  Possible generalized, sensory peripheral 
polyneuropathy was also shown.

On VA orthopedic and neurologic examinations in December 
2002, the veteran complained of intermittent swelling, pain, 
weakness, and cramping of the right wrist and hand.  
Diagnoses included status post recurrent fracture of the 
right wrist with residual transient aches and numbness; 
possible carpal tunnel syndrome secondary to trauma and 
reflex sympathetic dystrophy secondary to trauma, and mild to 
moderate loss of motion of the right and wrist.  X-ray 
studies showed mild arthritic changes of the right wrist.  

A VA joints examination was conducted in September 2004.  The 
veteran complained of right wrist soreness, cramping and 
drawing.  He also noted paresthesias into the right index and 
long fingers.  At night, the pain radiates up his arm and 
causing him to awaken.  He rated his pain as a 7 on a scale 
of 10 and takes prescription medication for the pain.  Cold, 
damp weather worsens the condition.  

Physical examination noted that sensation was essentially 
intact.  Allen's test was negative.  There was no swelling.  
Range of motion of the wrists, fingers and hands was normal.  
X-ray review was unremarkable.  There were highly positive 
Phalen's examinations at four seconds; and a positive Tinel's 
test with radiculopathy down into the ring and index fingers, 
and up the arm.  The diagnosis was carpal tunnel syndrome of 
the right wrist.  

A VA orthopedic examination was conducted in June 2005.  The 
examiner stated that he reviewed the veteran's claims file 
and noted the medical history of the right wrist disability 
from the inservice injury.  The examiner noted that the 
veteran had no significant neurological problems in his right 
hand from 1972 to 1990.  Physical examination noted that the 
veteran's hands were those of a "working man."  X-ray 
studies from 2004 were reviewed and the examiner noted that 
there was no evidence of a previous fracture or significant 
arthritis.  

The diagnoses were old fractures, healed without deformity of 
the right radius though persistent pain and restriction of 
motion; and carpal tunnel syndrome of the right wrist without 
significant nerve impingement.  The examiner opined that the 
veteran's neurological changes in his right hand is related 
to his carpal tunnel syndrome which does not appear to have 
any connection to his inservice right wrist fracture at age 
17.  The examiner noted that the veteran's right radius has 
had remodeling and currently has no radiologic evidence of a 
previous fracture.  The examiner also noted that the veteran 
had a 25 to 30 year period without neurological symptoms and 
that there were no neurological symptoms at the time of the 
inservice injury.  

In statements and testimony, the veteran contends that his 
right wrist disability is more disabling than currently 
evaluated.  He maintains that he has had right wrist pain 
cramping, swelling, and numbness since separation from 
service, especially when using tools and holding eating 
utensils.  He asserts that he has right carpal tunnel 
syndrome and will eventually require surgery to repair the 
condition.  He noted the findings of the VA examiner who 
conducted the June 2005 examination, and he points out that 
he can perform some minor repairs around his house, however, 
due to his right wrist disability, he must hire someone for 
any major repairs.  He also noted that he did not seek 
treatment for his right wrist disability from 1972 to 1990 
but indicated that once arthritis sets in, there is no 
treatment to reverse the condition; and, despite the severe 
pain and other symptomatology, he had to work during that 
time.  The veteran's wife has also stated that the veteran 
suffers from severe symptomatology due to his service-
connected disability.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.

When, as here, the appeal does not involve the propriety of 
the ratings initially assigned just after establishing 
entitlement to service connection for the conditions at 
issue, the current level of functional impairment is the most 
important consideration since the veteran is requesting 
higher ratings for already established service-connected 
disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this regard, it is noted that it is possible to evaluate 
the veteran's right wrist disability based on paralysis, 
neuritis or neuralgia of that nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8516, 8617, 8716 (2005).  Complete paralysis 
of the ulnar nerve exists were there is the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; and flexion of wrist weakened.

Complete paralysis of the ulnar nerve of the major extremity 
warrants a 60 percent evaluation.  Severe incomplete 
paralysis of the major ulnar nerve warrants a 40 percent 
evaluation.  A 30 percent evaluation is provided for moderate 
incomplete paralysis of the ulnar nerve, while a mild 
incomplete paralysis of the ulnar nerve warrants a 10 percent 
evaluation.  Diagnostic Code 8516.

"Incomplete paralysis" means a level of indicates a degree 
of loss or impaired function substantially less than the type 
of picture for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most 
moderate, level of sensory involvement.  38 C.F.R. § 4.124a.

In rating the service-connected disability, the veteran's 
symptoms may be considered to the extent they cannot 
measurably be distinguished from any other nonservice-
connected disorder that may be manifested.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see also Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993) (if it is medically 
determined that the mental impairment attributable to 
nonservice-connected and service-connected conditions cannot 
be distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service- 
connected disability).  In this particular case, however, the 
RO already has obtained a medical opinion in June 2005 
regarding this issue.  The VA examiner stated that the 
neurological symptoms are related to the veteran's carpal 
tunnel syndrome and not the service-connected right wrist 
disability.  Therefore, in the analysis below, the Board will 
not consider the neurological symptomatology attributable to 
this nonservice-connected disability, especially the sensory 
deficits of the right upper extremity noted on recent 
examinations. 

Upon review of the aforementioned evidence, it cannot be 
concluded the disability picture at issue reflects more than 
mild incomplete paralysis.  The veteran's primary 
symptomatology includes complaints of pain, cramping, and 
swelling.  Moreover, the medical evidence does not support 
the contention that the veteran experiences any incomplete 
paralysis of ulnar nerve due to his service-connected 
disability. 

The Board notes the contentions of the veteran and his wife 
that he suffers from severe symptomatology due to his 
service-connected disability.  As laypeople, however, they 
are not qualified to offer a medical opinion that the 
veteran's right upper extremity neurological problems are 
related to his service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the 
appeal is denied.


ORDER

The claim for an increased rating for the right wrist 
disability is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


